DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 12, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dabeer et al. (US 2016/0100430 A1, hereinafter “Dabeer”) in view of Chung et al. (US 2012/0213196 A1, hereinafter “Chung”) and Yang et al. (US 2015/0237619 A1, hereinafter “Yang”).

Regarding claims 9 and 12, Dabeer discloses a terminal [see Fig. 1, 8, para. 81; UE 115] comprising: 
a receiver [see Fig. 8, para. 81; receiver module 710-a] that receives, by higher layer signaling, configuration information about a resource for transmitting uplink (UL) data [see Fig. 2-3, para. 61-62; that receives, by RRC signaling, configuration information about CB-PUSCH resources for transmitting UL data]; and 
a processor [see Fig. 8, para. 81; contention-based channel access module 715-a] that controls transmission of the UL data on the resource [see Fig. 3, para. 62-64; that controls transmission of the UL data on the CB-PUSCH resources (bins 315-325)] based on lower layer signaling [see para. 62, 82, 128; based on lower layer (PDCCH) signaling],
 wherein the processor [see Fig. 8, para. 81; contention-based channel access module 715-a] starts, based on “on” information indicated by the lower layer signaling, transmission of the UL data on the resource [see para. 62, 82, 128; starts, based on information about one or more allocated bins indicated by lower layer (PDCCH) signaling, transmission of the UL data on the CB-PUSCH resources], and
wherein the processor [see Fig. 8, para. 81; contention-based channel access module 715-a] cancels, based on “off” information, transmission of the UL data on the resource [see para. 69; prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR].
Dabeer does not explicitly disclose “off” information “indicated by the lower layer signaling.”
However, Chung teaches a UE stops transmission of UL data based on information indicated by lower layer signaling [see para. 162; UE stops contention-based UL transmission based on UL grant indicated by L1/L2 control signaling] and starts transmission of UL data based on information indicated by lower layer signaling [see para. 162-163; starts scheduling-based UL transmission based on UL grant indicated by L1/L2 control signaling].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE stops transmission of UL data based on information indicated by lower layer signaling and starts transmission of UL data based on information indicated by lower layer signaling”, as taught by Chung, into the system of Dabeer so that it would transition to scheduling-based UL transmission [see Chung, para. 162].
The combined system of Dabeer and Chung does not explicitly disclose the lower layer signaling comprises information about “a HARQ process number and a redundancy version”.
see para. 51; control information transmitted over a PDCCH comprises redundancy version (RV) and HARQ process number].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “lower layer signaling comprises information about a HARQ process number and a redundancy version”, as taught by Yang, into the combined system of Dabeer and Chung so that it would efficiently transmitting uplink control information using a plurality of cells, and efficiently managing resources associated with the uplink control information [see Yang, para. 6].

Regarding claim 13, Dabeer discloses a base station [see Fig. 1, 10-12, para. 101-106; BS 105] comprising: 
a transmitter [see Fig. 1, 12, para. 102, 105; transceiver 1250] that transmits, by higher layer signaling, configuration information about a resource for transmitting uplink (UL) data, to a terminal [see Fig. 2-3, para. 61-62; that transmits, by RRC signaling, configuration information about CB-PUSCH resources for transmitting UL data, to a UE]; and 
a processor that controls the transmitter [see Fig. 1, 12, para. 104; processor 1210 that controls the transceiver 1250] to transmit “on” information via lower layer signaling, to configure transmission of the UL data on the resource by the terminal [see para. 62-64, 81-82, 128; to transmit information about one or more allocated bins via lower layer (PDCCH) signaling, to configure transmission of the UL data on the CB-PUSCH resources (bins 315-325) by the UE],
wherein the transmitter transmits the “on” information to configure the terminal to start the transmission of the UL data on the resource [see para. 62-64, 81-82, 128; to transmit information about one or more allocated bins to configure the UE to start the transmission of the UL data on the CB-PUSCH resources], and
the terminal to cancel the transmission of the UL data on the resource [see para. 69; the UE prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR].
Dabeer does not explicitly disclose “off” information “indicated by the lower layer signaling.”
However, Chung teaches a UE stops transmission of UL data based on information indicated by lower layer signaling [see para. 162; UE stops contention-based UL transmission based on UL grant indicated by L1/L2 control signaling] and starts transmission of UL data based on information indicated by lower layer signaling [see para. 162-163; starts scheduling-based UL transmission based on UL grant indicated by L1/L2 control signaling].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE stops transmission of UL data based on information indicated by lower layer signaling and starts transmission of UL data based on information indicated by lower layer signaling”, as taught by Chung, into the system of Dabeer so that it would transition to scheduling-based UL transmission [see Chung, para. 162].
The combined system of Dabeer and Chung does not explicitly disclose the lower layer signaling comprises information about “a HARQ process number and a redundancy version”.
However, Yang teaches lower layer signaling comprises information about a HARQ process number and a redundancy version [see para. 51; control information transmitted over a PDCCH comprises redundancy version (RV) and HARQ process number].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “lower layer signaling comprises information about a HARQ process number and a redundancy version”, as taught by Yang, into the combined system of see Yang, para. 6].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469